2019 IL App (2d) 180797
                                  No. 2-18-0797
                          Opinion filed February 20, 2019
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re N.B., a Minor                    ) Appeal from the Circuit Court
                                       ) of Winnebago County.
                                       )
                                       ) No. 18-JA-39
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Andre B.,      ) Mary L. Green,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices Burke and Spence concurred in the judgment and opinion.

                                            OPINION

¶1     Respondent, Andre B., appeals the circuit court of Winnebago County’s orders finding

that he was unfit as N.B.’s parent and that it was in N.B.’s best interest to terminate respondent’s

parental rights. We affirm.

¶2                                     I. BACKGROUND

¶3     Mary W. gave birth to N.B. on January 26, 2018. Shortly thereafter, the Department of

Children and Family Services (DCFS) received a “hotline” call reporting that Mary was

incapable of caring for a child, due to her diagnoses of “mental retardation,” 1 post-traumatic



       1
           The record indicates that Mary was diagnosed with “mental retardation.” We recognize

that the more contemporary term “intellectual disability” is also used to describe the condition.
2019 IL App (2d) 180797


stress disorder (PTSD), borderline personality disorder, and bipolar disorder. On January 30,

2018, following an initial investigation, DCFS took protective custody of N.B. Charles Ward, a

DCFS caseworker, later testified at the hearing in this case that he interviewed Mary at the

hospital. Mary had difficulty understanding and answering questions, and she did not appear to

understand the meaning of prenatal care. She told Ward that a previous child of hers had been

removed from her care because people thought she was mentally retarded. She said that she had

an adult guardian and that she lived with respondent. DCFS was familiar with respondent from

previous cases where his children were removed from his care.

¶4     On February 1, 2018, the State filed its original neglect petition. As to respondent, the

State alleged that N.B. was a neglected minor, pursuant to section 2-3(1)(b) of the Juvenile Court

Act of 1987 (Act) (705 ILCS 405/2-3(1)(b) (West 2016)), for three reasons: (1) respondent

failed to cure the conditions for which N.B.’s minor siblings were in the care of DCFS, (2)

respondent had a history of domestic violence, and (3) respondent had ongoing substance abuse

problems that prevented him from properly parenting. 2 The State requested that the court

terminate respondent’s parental rights and appoint DCFS as legal guardian with the power to

consent to adoption, alleging that respondent was unfit in that he was a depraved person,

pursuant to section 1(D)(i) of the Adoption Act (750 ILCS 50/1(D)(i) (West 2016)), and that it

was in N.B.’s best interests to terminate respondent’s parental rights. Respondent waived his

right to a shelter-care hearing and the State proceeded on a second amended petition.             A

combined hearing pursuant to section 2-21(5) of the Act was held to adjudicate neglect,

See Hall v. Florida, 572 U.S. ___, ___, 134 S. Ct. 1986, 1990 (2014).
       2
           The petition also contained allegations relating to Mary’s unfitness, but Mary ultimately

surrendered her parental rights, and those allegations are not germane to this appeal.

                                                -2-
2019 IL App (2d) 180797


determine unfitness, and decide whether it was in N.B.’s best interest to terminate respondent’s

parental rights. 705 ILCS 405/2-21(5) (West 2016).

¶5        The combined hearing took place over five dates between June 22, 2018, and September

26, 2018. During the first stage of the hearing, which took place over the first four dates, the

court heard evidence relating to neglect and unfitness. Quinton Ponius, a DCFS investigator,

testified that he interviewed Mary at her home. Ponius testified that he “indicated” 3 Mary as

being unable to care for N.B., based in part on her failure to correct previous issues identified by

DCFS and in part on her inability to answer basic care questions, such as how to feed the baby or

change his diaper. Ponius testified: “She was just not coherent enough to care for this child at

all.”

¶6        Ponius also testified that he “indicated” respondent as being unable to care for N.B. He

testified that respondent’s parental rights had been terminated as to several of his other children

after he was “indicated” in at least five complaints of domestic violence, substance abuse, and

unsafe environmental conditions between March 2013 and August 2014. Three of respondent’s

children, E.B., H.B., and D.B., were adjudicated neglected following their removal from his care

in 2013. As to E.B., respondent was found to be unfit and his parental rights were terminated.

As to H.B. and D.B., he signed irrevocable consents for adoption, and the court made no findings

as to unfitness or best interest.

          3
              “Indicated” is a term of art codified in the Illinois Administrative Code. It refers to any

report where it is determined, after an investigation, that credible evidence of the alleged abuse

or neglect exists. “Unfounded,” on the other hand, refers to any report where it is determined

that no credible evidence of the alleged abuse or neglect exists. 89 Ill. Adm. Code 300.20

(2018).

                                                    -3-
2019 IL App (2d) 180797


¶7       Ponius further detailed his investigation in a report admitted as a business record. In the

report, Ponius documented his interview with Tamera Robinson, Mary’s court-appointed

guardian. Robinson reported that respondent had a history of domestic violence and substance

abuse.    Additionally, Mary disclosed to Robinson that respondent had “pimped her out in

different situations” and left her stranded with no way to get home. When talking about this

subject, Mary would get visibly upset and yell.

¶8       Angela P. testified at the neglect-and-unfitness stage of the combined hearing that she

had an 11-year relationship with respondent that ended in 2014. Angela and respondent had

three children together, E.B., H.B., and D.B. Angela said that, during most of the relationship,

respondent would drink “almost” 30 beers every day. She revealed that he was physically

violent and verbally abusive toward her and the children during his daily periods of intoxication.

He would hit her in the head, punch her in the face, rip out her hair, and force her to have sexual

relations. He constantly degraded her by telling her that she was stupid, that no one would love

her, and that the children would be better off if she were dead. Angela testified that she tried to

leave him several times but that each time he caught up to her, severely beat her to the point of

unconsciousness, and threatened to kill her if she tried again.

¶9       Angela also described respondent’s abusive behavior toward their children. He directed

most of his physical violence toward E.B., who suffered from autism, attention-

deficit/hyperactivity disorder, and bipolar disorder. Angela testified that, beginning when E.B.

was three or four years old, respondent would hit E.B. daily, saying that he was going to “beat

the special needs out of him.” Respondent used his fist, his open hand, and a belt to hit E.B. on

his face, back, stomach, chest, and the back of his head. When she tried to intervene, respondent

would lock her out of the house. On several occasions, E.B.’s younger sister, H.B., who was


                                                -4-
2019 IL App (2d) 180797


about five years old, tried to protect her brother. Respondent hit H.B. in the face until he

bloodied her nose. Angela said that respondent would lock E.B. in his room for an entire day “a

couple of times a week.” When respondent discovered her trying to sneak food to E.B., he

punched her in the head and kicked her in the stomach. This daily violence continued for about

five years, until DCFS removed the children from the home.

¶ 10   Angela revealed that when she was six or seven months pregnant with their youngest

child, D.B., respondent began beating her face and punching and kicking her stomach, saying

that he wished the baby would die.

¶ 11   Angela further testified that, although the majority of the physical abuse toward the

children centered on E.B., respondent verbally abused all of the children almost daily,

“screaming at them, constantly calling them stupid, worthless.” She said that his verbal abuse

was triggered when they would sit in the wrong place or not “grab him a beer quick enough.”

DCFS removed the children in 2013, following a series of reports, the last of which ended with a

building inspector condemning their home.

¶ 12   Angela related that De. B., respondent’s 15-year-old daughter from a previous

relationship, was living in their home on August 3, 2014. Angela described a scene where an

intoxicated respondent became angry that De. B. was on the telephone. He chased De.B. around

the house, punching and hitting her in the head, shoulder, and chest. Angela grew concerned that

he might kill De. B. Angela tried to intervene, but respondent punched her in the head before

turning his attention back to De. B. At some point during the melee, De. B. managed to phone

the police.   Respondent was arrested and pleaded guilty to domestic battery, a Class A

misdemeanor (720 ILCS 5/12-3.2(a)(2) (West 2014)). Respondent remained in the Winnebago

County Jail for 37 days before being sentenced to 24 months of probation.


                                             -5-
2019 IL App (2d) 180797


¶ 13   Angela acknowledged that it was respondent’s period of incarceration that gave her the

courage to seek an order of protection, which the court granted. She testified that she later filed

multiple police reports of violations of the order of protection. She claimed that on several

occasions she was contacted by respondent “himself or through [a] third party contacting [her]

through social media or other means.” She also reported that a utility account was opened in her

name at an address where respondent was living and where she had never lived.

¶ 14   Kendra Try also testified at the neglect-and-unfitness stage. She served as respondent’s

probation officer beginning in October 2015. The court twice revoked respondent’s probation

for various violations, including failure to abstain from the use of alcohol and illegal drugs,

failure to complete partner-abuse intervention programming, failure to complete substance abuse

treatment, and failure to complete mental health treatment. Try indicated that, on four separate

occasions, respondent tested positive for either cocaine or alcohol. Additionally, he failed to

report for a scheduled office visit and had a “few different arrests during his supervision of

probation.”

¶ 15   The court admitted certain sworn and certified documents relating to a petition for an

order of protection filed by Wendy S. This evidence showed that Wendy was respondent’s new

paramour as of July 2015 and that he was living with her at that time. Wendy is blind and relies

on a cane to aid in her mobility. On July 12, 2015, Rockford police arrested respondent and he

was indicted on two counts of felony battery against Wendy.           On July 13, 2015, Wendy

petitioned the court for an order of protection. In her petition, she described respondent’s three-

day drinking binge during which he physically attacked and verbally maligned her. He struck

her in her neck and back. He hurt her hand to the point that it had no feeling and she could no

longer write. He called her various disparaging and profane names and told her that he would


                                               -6-
2019 IL App (2d) 180797


hit, stab, and kill her. In his final physical attack during this period, he headbutted and punched

her in a hallway before dragging her into the living room. He then suffocated Wendy by

pressing a pillow over her face until she passed out. Respondent pleaded guilty to domestic

battery that causes bodily harm (720 ILCS 5/12-3.2(a)(1) (West 2014)). He was ordered to have

no further contact with Wendy or the residence where they lived and to abstain from the use of

alcohol and drugs.

¶ 16   Respondent was again arrested months later for domestic battery against Wendy.

Vincent Rhine testified during the neglect-and-unfitness stage of the hearing that he was a patrol

officer with the Rockford Police Department in June 2016. On June 3, 2016, he responded to a

911 report of domestic violence at the residence that respondent had shared with Wendy. He

testified that he first made contact with Wendy, who was upset and crying. Rhine took a

photograph of Wendy to document her injuries, which the court admitted into evidence. Rhine

testified that respondent had initially left the scene but that he returned while Rhine was still

present. Rhine testified that respondent’s eyes were blurry and bloodshot and that he was “a

little off balance.” Rhine arrested respondent at the scene. Based on the new charges, the State

petitioned to revoke respondent’s probation in the 2015 domestic battery case, accusing him of

violating the terms of his probation by (1) violating a criminal statute, (2) having contact with

Wendy, (3) being present at the residence, and (4) consuming alcohol. On July 26, 2016,

respondent admitted to violating the terms of his probation as outlined in the petition.

¶ 17   Brendan Mather, a patrol officer with the Rockford Police Department, also testified

during the neglect-and-unfitness stage. On August 12, 2017, he responded to a report of an

intoxicated male making suicidal statements and attempting to jump into the Rock River in

Rockford. Mather made contact with that person, who turned out to be respondent. Mather


                                                -7-
2019 IL App (2d) 180797


observed two men in an area of dense brush and trees trying to pull respondent away from the

shoreline. With the help of those men and another officer, and while respondent was attempting

to break free to make it into the river, Mather eventually pulled him up the steep shoreline and

out of danger. Mather testified that he detected a “heavy” odor of alcohol on respondent’s breath

and clothing. Respondent told Mather that he had no reason to live. Mather transported him to

Rockford Memorial Hospital and placed him on hold for an involuntary psychological evaluation

and an outstanding felony warrant in Wisconsin.

¶ 18   Respondent presented no evidence during the neglect-and-unfitness stage of the

combined hearing.

¶ 19   On September 26, 2018, the court delivered its ruling on neglect and unfitness as to

respondent. It found that the State had proven by a preponderance of the evidence that N.B. was

neglected on three counts: (1) respondent failed to cure the conditions of an injurious

environment, (2) respondent had a history of domestic violence, and (3) respondent had current

substance abuse issues. The court then turned to the question of unfitness and found by clear and

convincing evidence that respondent was unfit, citing “a series of acts and a course of conduct

that indicate[d] a moral deficiency.” It noted that the evidence of substance abuse and domestic

violence was “quite compelling,” specifically pointing to Angela’s “credible” testimony

outlining the turbulent history of her 11-year relationship with respondent. The court further

cited respondent’s convictions of domestic violence, his violations of probation orders, his

inability to remain free of drugs and alcohol, and his failure to engage in treatment for domestic

violence. As to the environmental neglect, the court recounted that N.B.’s proposed environment

at respondent’s home was “appalling,” noting testimony that there were “bed bugs crawling off

of things as well as other vermin and filth.”


                                                -8-
2019 IL App (2d) 180797


¶ 20     After adjudicating N.B. neglected and finding respondent unfit, the court immediately

turned to the best-interest stage of the combined hearing and took judicial notice of the previous

proceedings.

¶ 21     Steven Jackson, the DCFS caseworker for N.B., testified at the best-interest stage that

DCFS conducted an integrated assessment of respondent in February 2018 and that respondent

had completed none of the recommended services. Jackson stated that it was not in N.B.’s best

interest to be returned to respondent, due to respondent’s failure to complete services and the

environmental conditions of respondent’s home. Jackson testified that N.B.’s foster parent

provided a nurturing and caring environment. N.B. was only a few days old when his foster

parent began caring for him, and N.B. had developed bonds with her, her extended family, and

the community, through her church. Jackson testified that he believed that it was in N.B.’s best

interest that his foster parent adopt him. No other evidence was presented at the best-interest

stage.

¶ 22     In reaching its decision, the court stated that it considered the statutory best-interest

factors as they related to N.B.’s age and developmental stage, the evidence, and the parties’

arguments. It noted that respondent had failed to complete any services and would not be in a

position in the foreseeable future to have N.B. returned to him. On the other hand, compelling

evidence indicated that N.B. was well cared for in his foster home. He had lived in the same

home since he was a few days old and had bonded with his foster parent as well as her extended

family. His foster parent was attending to his special medical needs. Accordingly, the court

found that it was in the best interests of N.B. and the public to terminate respondent’s parental

rights, and the court appointed DCFS as legal guardian with the power to consent to adoption.

Respondent timely appealed.


                                               -9-
2019 IL App (2d) 180797


¶ 23                                      II. ANALYSIS

¶ 24   Respondent argues that the court’s finding that he was unfit was against the manifest

weight of the evidence and that the finding that it was in N.B.’s best interest to terminate

respondent’s parental rights was an abuse of discretion. Respondent does not challenge the

court’s adjudication of neglect. The State maintains that there was ample evidence to support

each of the court’s findings.

¶ 25    In Illinois, following an adjudication of abuse, neglect, or dependency under an original

petition, proceedings to terminate parental rights usually proceed under a separate petition in two

additional steps. In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. First, the court must determine

whether the parent is unfit under section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West

2016)). In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. Then, if the court finds unfitness, the

proceedings move to a best-interest hearing, where the court must determine whether it is in the

best interest of the child to terminate the parent’s parental rights. In re Keyon R., 2017 IL App

(2d) 160657, ¶ 16.

¶ 26   Section 2-21(5) of the Act permits a trial court to combine these separate hearings and

terminate parental rights at the initial dispositional hearing when the original or amended petition

contains a request to terminate parental rights and appoint a legal guardian with the power to

consent to adoption. 4 705 ILCS 405/2-21(5) (West 2016). In addition to the request to terminate

parental rights under section 2-21(5), the court must make several findings before it may

       4
           The policy reasons for invoking this expedited termination include, but are not limited

to, various aggravating circumstances, extreme cases of incapacity to parent, and when the

parent’s parental rights with respect to another child have been previously terminated. 705 ILCS

405/1-2(1) (West 2016); see also In re Tyianna J., 2017 IL App (1st) 162306, ¶¶ 61-62.

                                               - 10 -
2019 IL App (2d) 180797


terminate those rights at the dispositional hearing: (1) the court must find by a preponderance of

the evidence that the child is abused, neglected, or dependent, (2) the court must find by clear

and convincing evidence that the parent is unfit, and (3) the court must determine that it is in the

best interest of the child to terminate parental rights and appoint a legal guardian. 705 ILCS

405/2-21(5)(i-iv) (West 2016).

¶ 27   Here, the State invoked section 2-21(5) by including in its original and second amended

neglect petitions a request to terminate respondent’s parental rights and appoint DCFS as legal

guardian with the power to consent to adoption. Accordingly, the proceedings took place under

the umbrella of the initial dispositional hearing, even though the court heard the evidence in

different stages.

¶ 28   The State alleged in its original and second amended petitions that respondent was unfit

due to depravity (750 ILCS 50/1(D)(i) (West 2016)). While section 1(D)(i) of the Adoption Act

outlines several circumstances that create a rebuttable presumption of depravity, the State did not

rely on any such presumption. In the absence of a rebuttable presumption, the trial court must

closely scrutinize the evidence of the respondent’s character and credibility to determine

depravity. In re Keyon R., 2017 IL App (2d) 160657, ¶ 22. Our supreme court has defined

depravity as “an inherent deficiency of moral sense and rectitude.” (Internal quotation marks

omitted.) In re Shanna W., 343 Ill. App. 3d 1155, 1166 (2003). The acts alleged must form a

course of conduct of sufficient duration and repetition to establish a moral deficiency, along with

an inability or unwillingness to conform to accepted morality. In re Keyon R., 2017 IL App (2d)
160657, ¶ 22; see also In re Shanna W., 343 Ill App. 3d at 1166.

¶ 29                               A. Unfitness Finding




                                               - 11 -
2019 IL App (2d) 180797


¶ 30   We will not overturn a finding of unfitness unless the decision is against the manifest

weight of the evidence. In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. “A trial court’s

decision is against the manifest weight of the evidence only if the opposite conclusion is clearly

apparent or the decision is unreasonable, arbitrary, or not based on the evidence.” In re Keyon

R., 2017 IL App (2d) 160657, ¶ 16.

¶ 31   Here, the State presented what the court characterized as an “outpouring of evidence”

supporting the allegation that respondent was depraved and therefore unfit. 750 ILCS 50/1(D)

(West 2016); In re Keyon R., 2017 IL App (2d) 160657, ¶ 16. The trial court highlighted some

of the evidence that it considered. It found that Angela had a “credible demeanor and was even

quite fearful in her testimony.” The court noted her testimony that respondent physically and

verbally abused her on a daily basis for nearly a decade, fueled by his nearly 30-beers-per-day

drinking habit. When she struggled to flee his abuse, he beat her to the point of unconsciousness

and threatened to kill her if she tried to leave again. He also physically and emotionally abused

their children. Respondent declared that he would “beat the special needs out” of E.B. He often

locked E.B. in a room for hours at a time, with no access to food or water. He denigrated all

three of the children for sitting in the wrong place or not bringing him a beer quickly enough. He

sometimes pummeled E.B. and H.B. until they bled. This malevolent course of conduct toward

the children began around 2005 and ended only when DCFS removed them from the home in

2013. For Angela, it ended a year later when respondent was incarcerated after a brutal physical

attack on her and another of his daughters.

¶ 32   Respondent continued this course of conduct even after Angela and their children were

removed from his life. On July 24, 2015, the State indicted respondent on felony battery charges

for violent acts against his blind paramour, Wendy.        He punched and demeaned her and


                                              - 12 -
2019 IL App (2d) 180797


suffocated her to the point of unconsciousness. He was convicted and ordered to have no further

contact with Wendy or her home and to abstain from using alcohol. Despite these orders, he was

again arrested for domestic violence against Wendy at her home while he was intoxicated, and he

admitted to these allegations in open court.

¶ 33      On August 12, 2017, Rockford police detained respondent after he apparently attempted

suicide during another period of intoxication. It took the efforts of two police officers and two

civilians, under dangerous conditions, to thwart respondent’s attempt to jump into the Rock

River.

¶ 34      The evidence also established that respondent had abused Mary. When Mary became

pregnant with N.B., she had been diagnosed with an intellectual disability, bipolar disorder,

borderline personality disorder, and PTSD. Mary told Robinson that respondent had sometimes

“pimped her out” and left her to find her way home on her own. When he was arrested in 2017,

respondent possessed Mary’s Link card, 5 ID, and bus pass.

¶ 35      The State presented certified convictions demonstrating respondent’s history of domestic

violence. He violated multiple orders of protection and probation. Among other violations, he

failed to remain free of drugs and alcohol and failed to complete substance abuse treatment or

engage in domestic violence treatment.

¶ 36      As to N.B., the court found:



          5
              An Illinois Link card operates like a debit card and is meant to be used by approved

persons to access cash and food stamp benefits. See Illinois Link Card, Ill. Dep’t of Human

Servs.,       https://www.dhs.state.il.us/page.aspx?item=30371   (last   visited   Feb.   8,   2019)

[https://perma.cc/98G8-5V9F].

                                                 - 13 -
2019 IL App (2d) 180797


               “[A]s of March 13, 2018, [respondent] knew [N.B.] was here and was less than

       two months old but did not do services or visitation and violated probation and went to

       jail again. In the Court’s estimation given the history outlined in the testimony the father

       certainly meets the definition of depravity in Shanna ***.”

See In re Shanna W., 343 Ill App. 3d at 1166.

¶ 37   Respondent argues that the State failed to prove depravity by clear and convincing

evidence. He admits that there “was much evidence of domestic violence,” but he incorrectly

asserts that he has been violence-free since 2014.       The evidence clearly showed, through

respondent’s admissions, that he violently attacked Wendy in 2015 and again in 2016. He served

several periods of incarceration for probation violations and outstanding warrants in 2018, during

the pendency of this case.      There is voluminous unrebutted evidence that demonstrates

respondent’s depravity.

¶ 38   Respondent next asserts that he was engaged in services at the time of the court’s ruling

and that he and N.B. had developed a bond. The evidence showed that respondent reported that

he was engaging in some, but not all, of DCFS’s required services. But respondent offered no

evidence to corroborate his contentions. Respondent offered no explanation as to why he had

failed to complete services in the several years that had passed since DCFS removed his other

children from his care. Meanwhile, respondent’s incarceration and bed-bug infestation severely

limited his opportunities for visitation and, thus, N.B.’s opportunity to bond with respondent.

Jackson testified that the limited contact prevented N.B. from developing a bond with

respondent.

¶ 39   Respondent’s last argument regarding the unfitness finding is that he did not have as

much time as other similarly situated parents to rehabilitate himself. We generously construe


                                                - 14 -
2019 IL App (2d) 180797


this argument as challenging the expedited nature of these proceedings. As previously discussed,

section 2-21(5) of the Act permits a court to proceed in an expedited manner when the State

requests termination in the original neglect petition.      705 ILCS 405/2-21(5) (West 2016).

Moreover, section 1-2(1)(b) of the Act suggests that expedited termination is appropriate “when

the parental rights of a parent with respect to another child of the parent have been involuntarily

terminated.” 705 ILCS 405/1-2(1)(b) (West 2016). Here, the State requested termination of

parental rights in its original petition, and the evidence was clear that respondent’s rights had

been involuntarily terminated as to E.B. Thus, the trial court appropriately proceeded in an

expedited manner, and it allotted respondent the appropriate statutory opportunity to demonstrate

his ability and willingness to parent N.B.

¶ 40   Given the volume of credible and unrebutted evidence presented against respondent, the

trial court’s ruling that respondent was unfit due to depravity was not against the manifest weight

of the evidence.

¶ 41                            B. Best-Interest Determination

¶ 42   Respondent next argues that the State did not prove by a preponderance of the evidence

that it was in N.B.’s best interest to terminate respondent’s parental rights. Once a trial court has

found a parent unfit, considerations regarding parental rights yield to the best interest of the

child. In re Shru. R., 2014 IL App (4th) 140275, ¶ 23. The court must consider a number of

statutory factors in the context of the child’s age and developmental needs, including physical

safety and welfare, familial and community ties, and the least disruptive placement. 705 ILCS

405/1-3(4.05)(a-j) (West 2016).

¶ 43   Respondent argues that we should review for an abuse of discretion the decision that it

was in N.B.’s best interest to terminate respondent’s parental rights, citing In re M.S., 302 Ill.


                                               - 15 -
2019 IL App (2d) 180797


App. 3d 998, 1003 (1999). We disagree. In re M.S. was decided during a period of uncertainty

among the districts of the appellate court as to the standard of review of this determination.

Compare In re V.O., 284 Ill. App. 3d 686, 691 (1996) (determination of the children’s best

interest is within the sound discretion of the trial court and will not be reversed absent an abuse

of discretion), and In re M.S., 302 Ill. App. 3d at 1003 (“the decision to terminate [an]

individual’s parental rights rests within the sound discretion of the trial court and will not be

reversed absent an abuse of that discretion”), with In re G.L., 329 Ill. App. 3d 18, 25 (2002)

(abuse-of-discretion and manifest-weight-of-the-evidence standards are both applied when

reviewing a decision to terminate parental rights), and In re Tiffany M., 353 Ill. App. 3d 883,

891-92 (2004) (discussing the confusion among the districts of the appellate court and applying

the manifest-weight standard). Our supreme court took a step toward clarifying this matter in In

re Austin W., where it reviewed a best-interest determination under the manifest-weight standard.

In re Austin W., 214 Ill. 2d 31, 51-52 (2005), abrogated on other grounds by In re M.M., 2016 IL
119932, ¶ 28; see also In re J.L., 236 Ill. 2d 329, 344 (2010) (trial court’s finding that it was in

the children’s best interests to terminate parental rights was not against the manifest weight of

the evidence). Consequently, we will not disturb a trial court’s decision that terminates an

individual’s parental rights at the best-interest stage of a combined hearing under section 2-21(5)

of the Act unless that decision is against the manifest weight of the evidence.

¶ 44   During the best-interest stage of the combined hearing here, the trial court took judicial

notice of the neglect-and-unfitness proceedings. Jackson testified that N.B. would not be safe in

respondent’s care, citing respondent’s history of substance abuse and violence and his failure to

successfully complete any services.        Jackson further testified that respondent’s limited




                                               - 16 -
2019 IL App (2d) 180797


interaction with N.B. since his birth meant that N.B. “wasn’t able to develop a relationship and

bond with his father.”

¶ 45   Regarding N.B.’s foster parent, Jackson testified that DCFS placed N.B. in her home

within three days of his birth. N.B. developed bonds with his foster parent, her extended family,

and the community, through her church. N.B. had special medical needs and his foster parent

properly attended to those needs and expressed a willingness to adopt N.B. Jackson testified that

it would be in N.B.’s best interest to be adopted by her.

¶ 46   Respondent offered no evidence at the best-interest stage of the combined hearing.

¶ 47   The trial court found by a preponderance of the evidence that it was in N.B.’s best

interest to terminate respondent’s parental rights. It considered, inter alia, that N.B. was well

cared for in his foster home and that his special medical needs were being met. He had

developed bonds with his foster parent as well as her extended family and had community ties

through her church. Respondent, on the other hand, had failed to complete any services to

overcome his substance abuse and violence issues. He would not be in a position to have N.B.

returned to him in the foreseeable future. The court’s finding was consistent with the testimony

and documentary evidence presented, and we cannot say that it was against the manifest weight

of the evidence.

¶ 48                                    III. CONCLUSION

¶ 49    For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 50   Affirmed.




                                               - 17 -